Case 2:19-ap-02143       Doc 66     Filed 02/24/20 Entered 02/24/20 23:15:57              Desc Main
                                    Document     Page 1 of 4



                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

                                                    )   Chapter 11
In re:                                              )
                                                    )   Case No. 19-56885 (JEH)
                                                1
MURRAY ENERGY HOLDINGS CO., et al.,                 )
                                                    )   Judge John E. Hoffman, Jr.
                               Debtors.             )
                                                    )   (Joint Administration Granted)
                                                    )
                                                    )
BLACK DIAMOND COMMERCIAL                            )
FINANCE, L.L.C., as Administrative Agent,           )   Adv. Pro. No. 19-02143
                                                    )
                               Plaintiff,           )
                                                    )
v.                                                  )
                                                    )
MURRAY ENERGY CORP.,                                )
MURRAY ENERGY HOLDINGS CO.,                         )
GLAS TRUST COMPANY LLC, and                         )
U.S. BANK, N.A.,                                    )
                                                    )
                               Defendants.          )
                                                    )

 CERTIFICATE OF SERVICE OF PLAINTIFF’S MEMORANDUM IN OPPOSITION
 TO DEFENDANTS’ MOTIONS TO DISMISS THE FIRST AMENDED COMPLAINT
                    [RELATED TO DOCKET NO. 65]

         The undersigned hereby certifies that on February 24, 2020, a copy of Plaintiff’s

Memorandum in Opposition to Defendants’ Motions to Dismiss the First Amended Complaint

[Related to Docket Nos. 55, 58] (Dkt. No. 65) filed by Plaintiff Black Diamond Commercial

Finance, L.L.C., as Administrative Agent on said date was served (i) electronically through the

         1
          Due to the large number of Debtors in these chapter 11 cases, for which joint administration
has been granted, a complete list of the Debtors and the last four digits of their federal tax
identification numbers is not provided herein. Such information may be obtained on the website of
the Debtors’ claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location
of Debtor Murray Energy Corporation’s principal place of business and the Debtors’ service address
in these chapter 11 cases is 46226 National Road, St. Clairsville, Ohio 43950.


CO\6389544.2
Case 2:19-ap-02143       Doc 66    Filed 02/24/20 Entered 02/24/20 23:15:57             Desc Main
                                   Document     Page 2 of 4



Court’s ECF System on all ECF participants registered in this adversary proceeding at the email

addresses registered with the Court, and (ii) by email in accordance with the Amended Case

Management Order and Procedures (Dkt. No. 764, Case No. 19-56885) upon the attorneys

representing each of the Defendants at the email addresses listed in the attached Service List.


Dated: February 24, 2020             ICE MILLER LLP


                                     /s/ Tyson A. Crist
                                     Tyson A. Crist (0071276)
                                     John C. Cannizzaro (0085161)
                                     250 West Street, Suite 700
                                     Columbus, OH 43215
                                     Telephone: (614) 462-2243
                                     Facsimile: (614) 224-3266
                                     Tyson.Crist@icemiller.com
                                     John.Cannizzaro@icemiller.com

                                     Lawrence S. Robbins
                                     Ariel N. Lavinbuk
                                     William J. Trunk
                                     Jack A. Herman
                                     ROBBINS, RUSSELL, ENGLERT,
                                     ORSECK, UNTEREINER & SAUBER LLP
                                     2000 K Street, N.W., 4th Floor
                                     Washington, DC 20006
                                     Telephone: (202) 775-4500
                                     Facsimile: (202) 775-4510
                                     lrobbins@robbinsrussell.com
                                     alavinbuk@robbinsrussell.com
                                     wtrunk@robbinsrussell.com
                                     jherman@robbinsrussell.com

                                     Counsel to Black Diamond Commercial Finance L.L.C., as
                                     Administrative Agent




                                                 2
CO\6389544.2
Case 2:19-ap-02143      Doc 66   Filed 02/24/20 Entered 02/24/20 23:15:57          Desc Main
                                 Document     Page 3 of 4



                                       SERVICE LIST

    Douglas L. Lutz                             Nicole L. Greenblatt
    A.J. Webb                                   Mark McKane (pro hac vice)
    Bryan J.K. Sisto                            KIRKLAND & ELLIS LLP
    FROST BROWN TODD LLC                        KIRKLAND & ELLIS INTERNATIONAL
    3300 Great American Tower                     LLP
    301 East Fourth Street                      601 Lexington Avenue
    Cincinnati, OH 45202                        New York, NY 10022
      dlutz@fbtlaw.com                           nicole.greenblatt@kirkland.com
      awebb@fbtlaw.com                           mmckane@kirkland.com
      bsisto@fbtlaw.com                         Counsel to Defendants, Murray Energy Corp.
    Counsel to Defendant, GLAS Trust            and Murray Energy Holdings Co.
    Company LLC, as Administrative Agent
                                                Ross M. Kwasteniet (pro hac vice)
    Andrew Goldman (pro hac vice)               Joseph M. Graham (pro hac vice)
    Craig Goldblatt (pro hac vice)              KIRKLAND & ELLIS LLP
    Benjamin Loveland (pro hac vice)            KIRKLAND & ELLIS INTERNATIONAL
    Christopher D. Hampson (pro hac vice)        LLP
    Salvatore M. Daniele (pro hac vice)         300 North LaSalle
    WILMER CUTLER PICKERING                     Chicago, IL 60654
      HALE AND DORR LLP                           ross.kwasteniet@kirkland.com
    250 Greenwich Street                          joe.graham@kirkland.com
    New York, NY 10007                          Counsel to Defendants, Murray Energy Corp.
      andrew.goldman@wilmerhale.com             and Murray Energy Holdings Co.
      craig.goldblatt@wilmerhale.com
      benjamin.loveland@wilmerhale.com          Michael P. Esser (pro hac vice)
      chris.hampson@wilmerhale.com              Joy M. Dineo (pro hac vice)
      sal.daniele@wilmerhale.com                KIRKLAND & ELLIS LLP
    Counsel to Defendant, GLAS Trust            555 California Street
    Company LLC, as Administrative Agent        San Francisco, CA 94104
                                                  michael.esser@kirkland.com
    Kim Martin Lewis                              joy.dineo@kirkland.com
    Alexandra S. Horwitz                        Counsel to Defendants, Murray Energy Corp.
    DINSMORE & SHOHL LLP                        and Murray Energy Holdings Co.
    255 East Fifth Street
    Suite 1900                                  Robert C. Folland
    Cincinnati, OH 45202                        Kyle R. Gerlach
      kim.lewis@dinsmore.com                    BARNES & THORNBURG LLP
      allie.horwitz@dinsmore.com                41 South High Street, Suite 3300
    Counsel to Defendants, Murray Energy        Columbus, OH 43215-6104
    Corp. and Murray Energy Holdings Co.          rob.folland@btlaw.com
                                                  kyle.gerlach@btlaw.com
                                                Counsel to U.S. Bank, N.A.,
                                                as Collateral Trustee




                                            3
CO\6389544.2
Case 2:19-ap-02143       Doc 66   Filed 02/24/20 Entered 02/24/20 23:15:57   Desc Main
                                  Document     Page 4 of 4



    Eric Lopez Schnabel (pro hac vice)
    Alessandra Glorioso (pro hac vice)
    DORSEY & WHITNEY LLP
    51 West 52nd Street
    New York, NY 10019
      schnabel.eric@dorsey.com
      glorioso.alessandra@dorsey.com
    Counsel to U.S. Bank, N.A.,
    as Collateral Trustee




                                             4
CO\6389544.2
